Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered October 27, 2008, which, in an action for legal malpractice, granted defendants’ motions for summary judgment dismissing the complaint and denied plaintiffs cross motions for partial summary judgment, unanimously affirmed, without costs.
Plaintiffs cross motions were properly denied, inasmuch as the proffered expert witness statement, even without opposition, did not establish a prima facie case of legal malpractice (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The court also properly determined that defendants were entitled to summary judgment, where plaintiff was unable to establish that the actions complained of were negligent, rather than strategic or the result of an error in judgment (see Rosner v Paley, 65 NY2d 736, 738, [1985]; Hand v Silberman, 15 AD3d 167 [2005], lv denied 5 NY3d 707 [2005]), or that they caused him damage (see Pellegrino v File, 291 AD2d 60, 63 [2002], lv denied 98 NY2d 606 [2002]).
The court properly rejected plaintiffs claim that defendants’ fees were excessive, as it was unsupported by any documents or expert opinion, and since there is no indication that plaintiff ever requested an evidentiary hearing at the time of trial (see Winter v Winter, 50 AD3d 431, 432 [2008]; Adler v Adler, 203 AD2d 81 [1994]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Andrias, J.P., Nardelli, Moskowitz, Renwick and Freedman, JJ. [See 2008 NY Slip Op 32916(U).]